DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the selection unit selects a central position of the focus frame having a large optical distortion caused by the optical system and a central position of the set focus frame as the reference coordinates of the two points” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes Figures 10-14 appear to show selecting a focus frame having a large optical distortion (e.g. Fig. 10, focus frame 1001, Fig. 13, focus frame 1301). However, drawing do not show selecting a central position of the focus frame having a large optical distortion caused by the optical system as a reference coordinate. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the set focus frame" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes claim 1 recites “set a focus frame area” in line 8. It is unclear if "the set focus frame" in line 3 of claim 3 is referring to “the focus frame area” set in claim 1. 
Claim 3 recites “the arrangement area” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the set focus frame" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “the arrangement area” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the set focus frame" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Examiner notes claim 13 recites “setting a focus frame area” in line 7. It is unclear if "the set focus frame" in line 4 of claim 15 is referring to “the focus frame area” set in claim 13. 
Claim 15 recites “the arrangement area” in line 2. There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2, 4-8, 10-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (JP2008-118387, Translation provided) in view of Nakano et al. (US 2010/0315526 A1).

	Regarding claim 1, Honma teaches an apparatus (Honma, Figs. 1 and 5) comprising: 
a sensor (Honma, Fig. 1 and 5, Page 2, “The imaging element 10 is a photoelectric conversion element having a number of pixels of about several million pixels…”) that periodically outputs an image (Honma, Fig. 4, Page 4, “FIG. 4A shows digital image data output from the A / D converter 12 and has a frame rate of 30 fps (approximately 33 mSec interval)…”) obtained by converting light entering through a diaphragm into an image signal (Honma, Page 2, “The optical system 2 can supply information such as an angle of view and a diaphragm as lens information in response to a request from another component.”); and 
one or more processors which function as; 
a correction unit configured to correct optical distortion caused by an optical system reflected on image data before correction acquired from the image signal and outputs corrected image data (Honma, Figs. 1 and 5, Page 2, “The distortion correction unit 18 corrects optical distortion generated in the subject image and the captured image data due to aberration of the lenses…”; 
a setting unit configured to set a focus frame area for detecting an in-focus state of the optical system based on the corrected image data (Honma, Fig. 1, Page 3, “The 
a specification unit configured to specify a number of focus frames and arrangement of the focus frames with respect to the image data before correction according to the setting executed by the setting unit (Honma, Figs. 1 and 5, Page 3, “Specifically, the inverse distortion correction unit 26 applies a process opposite to that of the distortion correction unit 18 to the face area detected by the face detection unit 20 to obtain a corresponding area in the captured image data before distortion correction. The distance measurement area designating unit 28 determines a focus control area used for focus control in the captured image data based on the face area information from the inverse distortion correction unit 26”, Figs. 6-7, Page 4, “Therefore, for example, when focus control is performed on a plurality of focus control areas when a plurality of face areas are detected or a plurality of focus frames are specified, the priority of the focus control areas with large distortion decreases.”, Honma teaches specifying multiple focus areas (a number of focus frames), position and size of the focus control area (arrangement).); and 
a detection unit configured to detect an in-focus state of the optical system based on an image signal of an area specified by the specification unit (Honma, Figs. 1 and 5, “The focus evaluation value acquisition unit 30 acquires luminance (Y) component 
wherein the specification unit determines arrangement of the focus frames based on the image data before correction corresponding to the number of focus frames (Honma, Figs. 6-7, Page 3).
However, Honma does not teach wherein the specification unit further includes a selection unit configured to select reference coordinates of two points from the set focus frame area, and determines arrangement intervals of the focus frames based on coordinates on the image data before correction corresponding to the selected reference coordinates and the number of focus frames.
In reference to Nakano et al. (hereafter referred as Nakano), Nakano teaches a selection unit (Nakano, Fig. 1, AF Processing Unit elements 7a-7d) configured to select reference coordinates of two points from the set focus frame area (Nakano, Fig. 4, rectangular frame W, Coordinates (x1, y1) and (x2, y2) Paragraph 0035,), and determines arrangement intervals of the focus frames based on coordinates on the image data (Nakano, Paragraphs 0035, 0037, 0040 and 0050-0051).
These arts are analogous since they are both related to AF in imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Honma with the method of calculating an AF frame as seen in Nakano to set the focusing areas to conform to the shape of the subject. Therefore, the limitation “wherein the specification unit further includes a selection unit configured to select reference coordinates of two points from the set focus frame area, and determines arrangement intervals of the focus 
Claims 7 and 13 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Honma and Nakano teaches the apparatus according to claim 1 (see claim 1 analysis), wherein the selection unit selects the reference coordinates of the two points from an arrangement area of a focus frame having a large optical distortion caused by the optical system and a focus frame having a small optical distortion caused by the optical system from the arrangement area of the set focus frames (Honma, Fig. 2 and 6-7, Nakano, Fig. 4, Honma discloses large optical distortion caused by the optical system occurring in the corners of the image. Nakano discloses selecting the reference coordinates of the two points from an arrangement area of focus frames from the corners of the arrangement area. Therefore, for example, with reference to Figure 6 and 7 of Honma, for subject located in area 111/113, a reference coordinates of the upper left corner will have a large optical distortion while the coordinate in the lower right corner will have small optical distortion.)
Claims 8 and 14 are rejected for the same reasons as claim 2.


Claims 10 and 16 are rejected for the same reasons as claim 4.

Regarding claim 5, the combination of Honma and Nakano teaches the apparatus according to claim 1 (see claim 1 analysis), further comprising an operation unit configured to allow a user to input an instruction to the apparatus, wherein the setting unit sets the focus frame based on the instruction input via the operation unit (Honma, Fig. 5, Page 4, “The operation of the operation unit 35 is input to the in-focus area specifying unit 21, and at least information regarding the position of the focus frame position and size at the time when the setting button 73 is pressed is input to the inverse distortion correction unit 26.”).
Claims 11 and 17 are rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Honma and Nakano teaches the apparatus according to claim 1 (see claim 1 analysis), wherein, in a case where a plurality of focus frames is set, the detection unit detects an in-focus state of the optical system by using an image signal of an area corresponding to a focus frame set at a position where optical distortion caused by the optical system is small from among the 
Claims 12 and 18 are rejected for the same reasons as claim 6.

Claim 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honma (JP2008-118387, Translation provided) in view of Nakano et al. (US 2010/0315526 A1) in further view of Sasaki et al. (US 2005/0264679 A1).


However, the combination of Honma and Nakano does not teach wherein, from the arrangement area of the focus frames, the selection unit selects a central position of the set focus frame as the reference coordinates of the two points.
In reference to Sasaki et al. (hereafter referred as Sasaki), Sasaki teaches a central position of the set focus frame may be used as a reference coordinates of the two points (Sasaki, Paragraph 0006).
These arts are analogous since they are all related to AF in imaging devices.. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Honma and Nakano with the method of using a central position of the focus frame as a reference coordinate.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Honma and Nakano with the method of using a central position of the focus frame as a reference coordinate since it is known to use a corner and a center to define an AF frame and would produce similar and expected results of designating a frame for focusing.
Claims 9 and 15 are rejected for the same reasons as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698